            Case 3:16-cv-02779-JLS-BGS Document 107 Filed 12/11/18 PageID.2981 Page 1 of 3



                1     GINA L. DURHAM (Bar No. 295910)              Tamar Y. Duvdevani (admitted pro hac
                      gina.durham@dlapiper.com                     vice)
                2     DLA PIPER LLP (US)                           tamar.duvdevani@dlapiper.com
                      555 Mission Street, Suite 2400               Marc E. Miller (admitted pro hac vice)
                3     San Francisco, California 94105-2933         marc.miller@dlapiper.com
                      Tel: 415.836.2500                            DLA PIPER LLP (US)
                4     Fax: 415.836.2501                            1251 Avenue of the Americas
                                                                   New York, New York 10020-1104
                5     STANLEY J. PANIKOWSKI (Bar No.               Tel: 212.335.4500
                      224232)                                      Fax: 212.335.4501
                6     stanley.panikowski@dlapiper.com
                      DLA PIPER LLP (US)                           Ryan Compton (admitted pro hac vice)
                7     401 B Street, Suite 1700                     ryan.compton@dlapiper.com
                      San Diego, CA 92101                          James Stewart (admitted pro hac vice)
                8     Tel: 619.699.2700                            james.stewart@dlapiper.com
                      Fax: 619.699.2701                            DLA PIPER LLP (US)
                9                                                  500 Eight Street, NW
                      ANDREW L. DEUTSCH (Bar No.                   Washington, D.C. 20004
              10      319286)                                      Tel: 202.799.4000
                      andrew.deutsch@dlapiper.com                  Fax: 202.799.5000
              11      DLA PIPER LLP (US)
                      2000 Avenue of the Stars
              12      Suite 400, North Tower
                      Los Angeles, CA 90067-4704
              13      Tel: 310.595.3000
                      Fax: 310.595.3300
              14
                      Attorneys for Plaintiff
              15      Dr. Seuss Enterprises, L.P.
              16
                                                  UNITED STATES DISTRICT COURT
              17
                                            SOUTHERN DISTRICT OF CALIFORNIA
              18
                      DR. SEUSS ENTERPRISES, L.P., a              CASE NO.: 3:16-cv-02779-JLS-BGS
              19      California limited partnership,
                                                                  PLAINTIFF DR. SEUSS
              20                     Plaintiff,                   ENTERPRISES L.P.’S NOTICE OF
                                                                  MOTION AND MOTION FOR
              21             v.                                   SUMMARY JUDGMENT
              22      COMICMIX LLC, a Connecticut                 Date: January 31, 2019
                      limited liability company; MR.              Time: 1:30 pm
              23      GLENN HAUMAN, an individual;                Courtroom: 4D
                      MR. DAVID JERROLD                           Judge: The Hon. Janis L. Sammartino
              24      FRIEDMAN A/K/A DAVID
                      GERROLD, an individual; and MR.
              25      TY TEMPLETON, an individual,
              26                     Defendants.
              27
              28
                      WEST\284515707.1
DLA P IPER LLP (US)
                                                        NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                                                           USDC CASE NO. 3:16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 107 Filed 12/11/18 PageID.2982 Page 2 of 3



                1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                2            PLEASE TAKE NOTICE that on January 31, 2019 at 1:30 p.m. in the
                3     Courtroom of the Honorable Janis L. Sammartino of the above-entitled court,
                4     located at 221 W. Broadway, San Diego, California 92101, Plaintiff Dr. Seuss
                5     Enterprises, L.P (“DSE”) will and hereby does move for summary judgment on
                6     DSE’s claims for copyright infringement.
                7            Summary judgment of willful copyright infringement against Defendants and
                8     in favor of DSE is warranted in this case because, as a matter of law, Defendants
                9     have infringed DSE’s copyrights, the fair use doctrine does not shield Defendants’
              10      infringing conduct, and Defendants’ infringement was willful.
              11             This Motion is made pursuant to Civil Local Rule 7.1 and is based on this
              12      Notice of Motion and Motion, the accompanying Memorandum of Points and
              13      Authorities, the Separate Statement of Undisputed Material Facts, the supporting
              14      declarations and exhibits, all of which are served and filed herewith, the complete
              15      records and files of this action, and any argument or additional evidence that is
              16      permitted by this Court.
              17
                      Dated: December 11, 2018               Respectfully submitted,
              18
                                                             By /s/ Tamar Duvdevani
              19                                               TAMAR DUVDEVANI
                                                               DLA Piper LLP (US)
              20
                                                               Attorneys for Plaintiff
              21                                               Dr. Seuss Enterprises, L.P.
              22
              23
              24
              25
              26
              27
              28
DLA P IPER LLP (US)
                      WEST\284515707.1                         -1-
                                                      NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                                                         USDC CASE NO. 3:16-CV-02779-JLS-BGS
            Case 3:16-cv-02779-JLS-BGS Document 107 Filed 12/11/18 PageID.2983 Page 3 of 3



                1                              CERTIFICATE OF SERVICE
                2            I hereby certify that on December 11, 2018, I electronically transmitted the
                3     attached document to the Clerk’s Office using the CM/ECF System for filing and
                4     transmittal of a Notice of Electronic Filing to the CM/ECF registrants.
                5
                                                                     /s/ Tamar Duvdevani
                6
                                                                     Tamar Duvdevani
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
DLA P IPER LLP (US)
                      WEST\284515707.1                         -2-
                                                      NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                                                         USDC CASE NO. 3:16-CV-02779-JLS-BGS
